Order unanimously reversed, on the law, with $20 costs and disbursements to the appellant, and the motion denied, with $10 costs. A defendant sued on a simple claim for work, labor, and services and for an account stated in the Municipal Court, does not, merely by the interposition of a counterclaim beyond the jurisdictional limits of that court, thereby become entitled to invoke subdivision 1 of section 110-a of the Civil Practice Act and remove the entire proceeding to the Supreme Court (Weinick v. I. G. S. Pants Co., 189 Misc. 516; United States Fidelity & Guar. Co. v. McGuire & Co., 164 Misc. 120). Defendant may elect to continue its $235,397.66 counterclaim in the Municipal Court action, in which event any recovery thereon would be limited to $3,000 (Silberstein v. Begun, 232 N. Y. 319), or it may bring an independent action thereon in the proper court; but in neither event may it delay plaintiff’s right to a speedy determination of its claim of $2,628.37 for work, labor and services. Concur—Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.